         Case 3:18-cv-00982-AWT Document 52 Filed 08/24/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


 LUIS MEJIA                                           CIVIL ACTION NO: 3:18 cv 00982(AWT)
 ABRAHAM HAMMOURI

                       Plaintiffs,

 v.

 POLICE OFFICER PAUL WARGO,
 POLICE OFFICER JAKE COLLETTO,
 POLICE OFFICER DOMENIC
 MONTELEONE, POLICE OFFICER                           AUGUST 24, 2020
 ANDREW RONCINSKE, POLICE
 OFFICER KONSTANTINE
 ARVANITAKIS AND WAL-MART
 STORES EAST, LP

                       Defendants.

                           WALMART STORES EAST, LP’S
                          MOTION FOR DEFAULT JUDGMENT

       Pursuant to Fed. R. Civ. P. 55 and 56, Defendant, Walmart Stores East, LP hereby

moves for the entry of a Default Judgment in its favor and against both Plaintiffs, Luis Mejia and

Abraham Hammouri.

       Defendant Walmart Stores East, LP represents that on July 31, 2020, it filed a Motion for

Summary Judgment (Doc. #51). The Plaintiffs were then instructed by the Court that any and all

responses by them would be due by August 21, 2020. Id.

       To date, the Plaintiffs have neglected, failed and/or refused to file any response. The

Defendant Walmart Stores East LP requests that this Court enter a judgment in its favor due to

this failure and for the reasons as set forth in the Defendant’s Motion for Summary Judgment

(the facts contained in the Defendants’ Rule 56(a)(1) Statement of Facts are deemed admitted,

See L. Civ. R. 56).



                                                1
         Case 3:18-cv-00982-AWT Document 52 Filed 08/24/20 Page 2 of 3




       Accordingly, the Defendant Walmart Stores East, LP requests that its Motion for

Summary Judgment (Doc. #51) be granted in the absence of any objection from the Plaintiffs

Luis Mejia and Abraham Hammouri and that the Defendant be allowed to submit its requests for

fees, costs and expenses as well as for attorneys’ fee pursuant to Fed. R. Civ. P. 54(d) and Conn.

Gen. Stat. §52-568.




                                                     Respectfully Submitted,
                                                     DEFENDANT,
                                                     WALMART STORES EAST, LP

                                                     By:    /s/ Janice D. Lai
                                                     Janice D. Lai, Esq.(ct12135)
                                                     Ryan Ryan Deluca LLP
                                                     185 Asylum Street, 6th Floor
                                                     Hartford, CT 06103
                                                     Juris No. 436612
                                                     Phone: 860-785-5150




                                                2
            Case 3:18-cv-00982-AWT Document 52 Filed 08/24/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on August 24, 2020 a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent
by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the Court’s CM/ECF System.

David Doyle, Esq.
Marcus Law Firm
275 Branford Road
North Branford, CT 06471
ddoyle@marcuslawfirm.com

Jeff Sphar, Esq.
Norwalk Corporation Counsel
Position Number 4
Po Box 5125
Norwalk, Ct 06856- 5125
JSPAHR@norwalkct.org


                                                 /s/ Janice D. Lai
                                             Janice D. Lai, Esq.
Document1
8000.259




                                                 3
